DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s response received March 6, 2022 is acknowledged.

Claim 1 has been canceled.
Claims 2-29 are pending in the instant application.

Applicant’s election without traverse of the invention of group I, drawn to antibodies that bid tissue factor in the reply filed on March 6, 2022 is acknowledged.

Claims 22-24 and 26-28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 6, 2022.

Claims 2-20, 25, and 29 are under examination in this office action.


Information Disclosure Statement
The IDS forms received 12/8/2021 and 3/6/2022 are acknowledged and the references cited therein have been considered.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 14 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
It is well established in the art that the formation of an intact antigen-binding site requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three different complementarity determining regions, CDR1, 2 and 3, which provide the majority of the contact residues for the binding of the antibody to its target epitope. The amino acid sequences and conformations of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity which is characteristic of the parent immunoglobulin (Janeway et al., see entire selection). The independent claim sets forth a genus of antibodies that bind tissue factor and comprise three VH and three VL CDRs, and as such the claimed genus of antibodies necessarily must have a VH and VL domain.  Claim 14 recites many well know antigen binding fragments of antibodies, such as Fab, Fv, and scFv (i.e. single chain Fv), all of which have a VH and VL domain.  See also paragraphs [00308-00313].  Notably, claim 14 also recites “single variable domain antibody”, and paragraph [00314] defines such a molecule as having one variable domain but not the other, say a VH without a VL or vice versa.  Given that the independent claim requires two variable domains to be present via the requirement for VH and VL CDRs, it appears impossible for artisans to make “single variable domain antibodies” which also meet the sequence limitation of the independent claim.  No working examples providing guidance or direction for artisans concerning how to make single domain antibodies that have 3 VH and 3 VL CDRs appear to be disclosed.  Additionally, the specification does not appear to provide any definition or other .
      
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 2-12, 25, and 29 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 504-523 of copending Application No. 16/959,652 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims anticipate the instant claimed invention.
Specifically, the copending claims recite antibodies that bind human tissue factor, and such antibodies are recited as comprising the VH of SEQ ID NO:836 and the VL of SEQ ID NO:837, and note that these SEQ ID numbers, and the biological sequences they represent are identical to those of the instant claims as the copending application in question is the parent of the instant application (see all copending claims, most particularly claim 510).  The copending claims recite pharmaceutical compositions comprising such antibodies (see for example copending claim 518), as well as kits containing such antibodies with instructions (see copending claim 523).  It should also be pointed out that the antibody containing SEQ ID Nos:836 and 837 is called “25A5-T” as per Table 13 on page 236 of the instant specification.  Given that a VH and VL sequence are more limiting than antibodies which comprise just the CDRs found within .    
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 13-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 504-523 of copending Application No. 16/959,652 as applied to claims 2-12, 25, and 29 above, and further in view of Kipriyanov et al. 
The inventions of the copending claims have been discussed above, and differ from the instant claimed invention in that they do not discuss the Fc domain of the antibody.
Kipriyanov et al. disclose various strategies for making recombinant humanized antibodies, including the choice of constant domains to determine effector functions, as well as the benefits of multivalent and multispecific formats (see entire document, particularly the abstract and Figures 1-6).  For example, it is disclosed that human IgG1 mediated CDC and ADCC while and IgG4 format does not, such that artisans can choose the Fc domain to reflect desired in vivo functional activity (see particularly page 43). 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention to add and Fc domain to the antibodies of the copending claims in order to gain the advantaged of effector functions including increased half-life via .    
This is a provisional nonstatutory double patenting rejection.


No claims are allowable.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Szperka whose telephone number is (571)272-2934. The examiner can normally be reached Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571)272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Michael Szperka
Primary Examiner
Art Unit 1644



/MICHAEL SZPERKA/Primary Examiner, Art Unit 1644